There is not even a suggestion in the facts of this case that the whisky made by appellant was for any one of the purposes excepted by the statute, and if the charge of the court was technically incorrect in stating broadly that it was unlawful in this state to manufacture intoxicating liquor, such error was of no possible harm to appellant, and we are forbidden to reverse cases for errors of the charge unless same were calculated to injure the rights of the accused. See Art. 666, C. C. P. The proposition that appellant was engaged in the manufacture of intoxicating liquor, seems not questioned. The fact that the officers who arrested him were Jefferson county officers, and that appellant was engaged in manufacturing intoxicating liquor within a few yards of the county line, would not render their testimony inadmissible.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.